                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

                                    PORTLAND DIVISION


CLINT FISHER, individually and on
behalf of the participants in Inlandboatmen's
Union of the Pacific National Pension Plan
and its participants,
                                                                            No. 3:18-cv-1639-JR
               Plaintiff,
                                                                        OPINION AND ORDER
       V.

MARINA SECCHITANO; LEE
EGLAND; BRIAN DODGE; DONOVAN
DUNCAN; PETER HART; GAIL
MCCORMICK; JOHN SKOW; ADAM
SMITH; ROBERT ESTRADA; MATT
HAINLEY; PATRICK MURPHY;
ALICE NG; MIKE O'CONNOR; and
ROBERT RELLER,

               Defendants.


MOSMAN,J.,

       On April 4, 2019, Magistrate Judge Jolie A. Russo issued her Findings and

Recommendation (F&R) [34] recommending that I grant Defendants' Motion to Dismiss [22].

She also recommended that I grant Defendants' Request for Judicial Notice [23]. Plaintiff Clint

Fisher, on behalf of the Inlandboatmen Union's (IBU) Pension Plan participants ("the

Participants") filed Objections to the F&R [36] and Defendants ("the Trustees") filed a Response

[38] to those objections. For the reasons below, I adopt Judge Russo's F&R in part and grant the

1 - OPINION AND ORDER
Trustees' Motion to Dismiss [22]. Because the Trustees' exhibits are not required to reach this

conclusion, I do not address the issue of judicial notice.

                                            DISCUSSION

        The magistrate judge makes only recommendations to the court, to which any party may

file written objections. The court is not bound by the recommendations of the magistrate judge

but retains responsibility for making the final determination. The court is generally required to

make a de novo detennination regarding those portions of the report or specified findings or

recommendation as to which an objection is made. 28 U.S.C. § 636(b)(l)(C). However, the court

is not required to review, de novo or under any other standard, the factual or legal conclusions of

the magistrate judge as to those portions of the F&R to which no objections are addressed. See

Thomas v. Arn, 474 U.S. 140, 149 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121

(9th Cir. 2003). While the level of scrutiny under which I am required to review the F&R

depends on whether or not objections have been filed, in either case, I am free to accept, reject,

or modify any part of the F&R. 28 U.S.C. § 636(b)(l)(C).

        The Trustees are the fiduciaries of a multi-employer benefits plan called the

Inlandboatmen's Union of the Pacific National Pension Plan ("the IBU Plan"). Am. Compl. [21]

at if3. In September 2018, Mr. Fisher filed a Complaint against the Trustees alleging breach of

fiduciary duty. Id at if4. The Complaint was filed shortly after the Trustees implemented a plan

that resulted in the reduction of the Participants' benefits ("the Rehabilitation Plan"). Id. at if6.

The parties agree that the Rehabilitation Plan was implemented to eliminate an unfunded vested

benefit liability (UVB) that the IBU Plan incurred roughly nine years ago. 1 Id at ,r,r4, 5; Mot. to



1
 Mr. Fisher and the Trustees agree that the UVB in question was reduced but never eliminated.
Objs. [36] at 5; Resp. [38] at 13. Therefore, I do not adopt Judge Russo's finding that UVB was
eliminated in 2012. F&R [34] at 12.
2 - OPINION AND ORDER
Dismiss [22] at 8. The presence ofUVB in an employee benefits plan means that the present

value of nonforfeitable pension benefits exceeds the value of plan assets available to pay those

benefits. Mot. to Dismiss [22] at 3.

         In her F&R, Judge Russo found that the alleged misconduct was not fiduciary activity

and recommended that I dismiss Mr. Fisher's breach of fiduciary duty claims. F&R [34] at 12.

Mr. Fisher argues that Judge Russo misinterpreted his allegations. Objs. [36] at 2. This

implicates questions of fact and law. The factual question is whether Mr. Fisher's First Amended

Complaint (FAC) alleged facts related to (1) the Trustee's modification of the IBU Plan, or (2)

the Trustees' failure to avoid UVB. The legal question is whether the law provides for relief

from what Mr. Fisher alleged. I agree with Judge Russo's answer to the legal question given the

first possible reading of the FAC but find that the FAC fails to state a claim for which relief can

be granted even when read in the manner recommended by Mr. Fisher in his Objections to the

F&R.

         A motion to dismiss should only be granted if a complaint fails to allege "enough facts to

state a claim to relief that is plausible on its face." Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007). All allegations must be accepted as true and viewed in the light most favorable to the

nonmoving party. Cervantes v. United States, 330 F.3d 1186, 1187 (9th Cir. 2003). Although

factual allegations are taken as true, the Court is "not bound to accept as true legal conclusions

couched as factual allegation." Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Therefore,

conclusory legal allegations without factual allegations cannot defeat a motion to dismiss for

failure to state a claim. Caviness v. Comm. Learning Cent., Inc., 590 F.3d 806, 812 (9th Cir.

2010).




3 - OPINION AND ORDER
        There are at least two plausible readings of the FAC and a factual question exists about

what Mr. Fisher alleges. Judge Russo stated in her F&R that "plaintiff alleges defendants

breached their fiduciary duties by failing to adhere to the 'Trust Documents' in that they failed to

modify the IBU Plan to eliminate and avoid UVB." F&R [34] at 3 (emphasis added). In their

Motion to Dismiss, the Trustees stated that Mr. Fisher alleged that "the Trustees breached

fiduciary duties under ERISA by failing to amend the Plan to reduce pension benefits in a

manner that would have (1) 'avoided' UVB liability being incurred in the first place, and (2)

'timely eliminated' that liability 'when incurred'" Mot. to Dismiss [22] at 3 (quoting Am.

Compl. [21] at ifif4-7) (emphasis added). In his Objections to Judge Russo's F&R, Mr. Fisher

argued that the Trustees and Judge Russo mischaracterized his allegations. Objs. [36] at 2. Mr.

Fisher acknowledged that the FAC is unclear but argued it alleges the Trustees breached their

fiduciary duties by violating the provisions of the Trust Documents, not by modifying the IBU

Plan. Objs. [36] at 2.

       Reading the FAC to allege a breach of fiduciary duty related to the Trustees'

modification of the IBU Plan, I agree with Judge Russo that Defendants' Motion to Dismiss

should be granted because the Trustees cannot be liable for actions, such as modifying plan

benefits, that are nonfiduciary in nature. See Lockheed Corp. v. Spink, 517 U.S. 882, 890 (1996).

But even under the reading urged by Mr. Fisher, the Amended Complaint fails to state a claim

upon which relief can be granted because it fails to show a breach of fiduciary duty.

       Mr. Fisher brought three claims against the Trustees, two for breach of fiduciary duty

under 29 U.S.C. §1104(a)(l)(B) and (D), and one for equitable relief under§ 1132(a)(3). Am.

Compl. [21] at 6-8. All three claims are insufficiently plead because Mr. Fisher has failed to




4 - OPINION AND ORDER
identify a specific act or omission on the part of the Trustees that could plausibly constitute a

breach of fiduciary duty.

       In the FAC, Mr. Fisher claims that the Trustees failed to act in accordance with the Trust

Documents because the IBU Plan incurred UVB, which the Trust Documents expressly

prohibits. Id. at 2. Few cases address adequacy of pleading in this context. 2 Fmiunately, ERISA's

fiduciary provisions provide enough guidance to decide this case.

       Taking Mr. Fisher's facts as true, it cannot reasonably be infe1Ted that because the IBU

Plan incurred UVB in violation of the Trust Documents, the Trustees therefore violated their

fiduciary duties. In order to state a valid breach of fiduciary duty claim, a plaintiff must

challenge an action that was within the trustee's authority and control as a fiduciary. Spink, 517

U.S. at 890. ERISA provides that fiduciaries are only responsible for management decisions that

are within their authority and control: "[A] person is a fiduciary with respect to a plan to the

extent (i) he exercises any discretionary authority or discretionary control respecting

management of such plan or exercises any authority or control respecting management or

disposition of its assets .... " 29 U.S.C. §1002(21)(A). Section 1002(21)(A) highlights the

importance of considering authority and control in dete1mining whether a fiduciary duty has

been breached. 3 As Judge Russo noted in her F&R, it would be absurd to hold the Trustees

responsible for a decrease in the value of plan assets that resulted from a nationwide recession.



2
 I am aware of only two other cases that address similar allegations: Saxton v. Central
Pennsylvania Teamsters Pension Fund, No. CIV.A. 02-CV-986, 2003 WL 22952101 (E.D. Pa.
Dec. 9, 2003) and Ely v. Board of Trustees of the Pace Industry Union-Management Pension
Fund, No. 3:18-cv-00315-CWD, 2019 WL 438338 (D. Idaho Feb. 4, 2019).
3
  29 U.S.C. § 1002(21)(A) is often cited in breach of fiduciary duty cases. Judge Russo cited and
properly relied on § 1002(21 )(A). F &R [34] at 11. She also cited Lockheed Corp. v. Spink, which
based its holding on the same statutory provision. 517 U.S. 882, 890 (1996) ("This rule is rooted
in the text of ERISA's definition of fiduciary." (citing 29 U.S.C. § 1002(21)(A))).
5 - OPINION AND ORDER
F&R [34] at 13. Mr. Fisher has not provided an alternative explanation of how the Trustees'

conduct resulted in a breach of fiduciary duty. Nor has he has clearly identified an act or

omission within the Trustees' capacities as fiduciaries that resulted in a breach of their fiduciary

duties. Because Mr. Fisher has failed to identify a breach of fiduciary duty, all three claims in the

Amended Complaint are insufficiently plead.

                                          CONCLUSION

       For the reasons described above, I ADOPT the F&R [34] in part and GRANT

Defendants' Motion to Dismiss [22] with leave to amend. Plaintiff has thirty (30) days in which

to file a second amended complaint. Plaintiff is advised that failure to file a second amended

complaint within the allotted time will result in the entry of a judgment of dismissal. Defendants'

Request for Judicial Notice [23] is DENIED as moot.

       IT IS SO ORDERED.
                      c1·\Ly
       DATED this -l-- 'tray of July, 2019.




6 - OPINION AND ORDER
